Citation Nr: 1760339	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1966 until May 1968, for which he received a Vietnam Service medal with 1 Bronze Service Star and a Vietnam Combat Medal with 60 device, among others.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeal, the Veteran requested a hearing before a Member of the Board; however in February 2016 he withdrew his hearing request.  

During the course of the appeal, the Veteran filed a claim for TDIU due to his PTSD.  In light of the Veteran's contentions, the issue of TDIU is raised and part and parcel of the higher rating claim, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood due to symptoms of suicidal ideation, obsessional rituals that interfere with routine activities, near-continuous panic or depression, neglect of personal appearance, and inability to establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation, but no higher, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5103, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Evaluation - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation is assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments. A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2017).  

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected psychiatric disorder versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private records from August 2004 document the Veteran presented for an initial visit reported that when he would cry whenever he thought about his time in Vietnam.  His mood was relaxed and his manner was engaging.  He was oriented.  A September 2004 therapy note reported the Veteran had frequent crying spells, intrusive thoughts, and survivor guilt.  A December 2004 intake form documented the Veteran was assessed as having PTSD symptoms with startle responses, isolation, depression, problems with crowds, and intrusive thoughts.  On mental status examination the Veteran was neat, with a friendly and cooperative manner.  He had average intelligence and his speech was appropriate.  He was fully oriented, and his memory function was normal.  His affect was labile.  His motor activity was agitated and restless and his judgment was impaired.  There was no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran denied suicidal or homicidal thoughts.  He reported having a low energy level and sleep disturbance.  The treatment provider stated they thought the Veteran may be underreporting.

In November 2010 the Veteran presented to a VA medical center in Winston-Salem to establish care.  At that time he reported combat related flashbacks for 40 years related to witnessing a friendly fire accident in which a fellow soldier was killed.

A December 2010 VA mental health note reported the Veteran was experiencing crying spells and thinking about all the things that happened in Vietnam.  He reported that his primary concern was nightmares and flashbacks.  He denied prior psychiatric treatment or hospitalizations.  He also denied a history of suicidal ideation, violence, or aggression.  He endorsed symptoms of sad mood, irritability, fatigue, hopelessness, diminished activities or interest in activities, diminished ability to think or concentrate, excessive worry, restlessness, nightmares, flashbacks, hyper-vigilance, avoidance, intrusive thoughts, exaggerated startle response, and impaired recall.  Upon mental status examination the Veteran was pleasant and cooperative.  His mood was pretty good at the time.  His cognitive process was linear and goal-directed with no evidence of psychosis.  Speech was normal in rate, rhythm, and volume.  The Veteran denied manic or hypomanic symptoms, suicidal or homicidal ideations, or hallucinations.  The Veteran's judgment, insight, memory, and attention appeared good.  The Veteran's strengths were that his intellect was intact, he was ambulatory, cooperative, had supportive family and friends, he expressed emotions appropriately, he had usable job skills and was motivated to work, he was aware of his problems, and he had good verbal skills.  

In a February 2011 statement, the Veteran's wife wrote that after he returned from Vietnam, she noticed that he was alert and reactive to small noises.  He also had interrupted sleep with dreams and flashbacks.  She reported that the Veteran was withdrawn, did not have any close friends other than family, was not comfortable in large crowds, and was sensitive to loud noises.  She also reported a lack of intimacy in their marriage she attributed to his experiences in Vietnam.

The Veteran submitted a private February 2011 psychiatric evaluation report from Dr. HJ.  Dr. HJ documented that the Veteran retired three years prior from a security company, and was presently working as a forklift operator.  The Veteran had two years of college education in technical school.  The Veteran endorsed psychiatric symptoms of anxiety, depression, and sleep problems.  He stated that he always wanted to work so he would "not think about bad stuff."  He reported feeling very anxious and restless when he was not working.  The Veteran reported relationship problems with his wife, and said they were barely talking.  The Veteran was screened for PTSD and he reported frequent disturbing memories, thoughts, dreams, and images of service.  On occasion he felt as if he were re-experiencing the event.  He reported that he sometimes felt that his heart was pounding and he had trouble breathing when thinking about the traumatic event.  He avoided thinking of his stressful experiences as much as possible, and had loss of interest in activities he previously enjoyed.  The Veteran endorsed feelings of severe depression at times, and feeling distant and cut off from other people.  He had trouble sleeping, was irritable, had angry outbursts, and had difficulty concentrating and focusing.  He was also hypervigilant and would be easily startled.  He reported that those symptoms affected his concentration and focusing at work, and also his social life because he avoided people and social activities.  

On mental status examination, the Veteran was slightly disheveled and unkempt.  The Veteran was oriented and alert.  He maintained good eye contact and was a reliable historian.  His affect was constricted and his mood was anxious.  Speech and thought process were mostly normal, but he had some circumstantiality.  He denied hallucinations or suicidal or homicidal ideations.  There was no evidence of psychosis or delusions.  Cognitively, the Veteran seemed to have problems focusing and concentrating.  He had fair insight and fair judgment at the time of the assessment.  The examiner assigned a GAF score of 45 which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In February 2011 the Veteran also presented to VA for an initial PTSD evaluation.  At that time the Veteran presented himself casually dressed with appropriate grooming and personal hygiene.  Socially, he reported being married to his first wife for 44 years, having 2 children, and acquaintances.  He reported living with his wife and daughter, and regularly attending religious services.  He enjoyed watching movies and going to college football games.  The Veteran was currently working full time.  On mental status exam, the Veteran appeared alert and oriented with no apparent psychosis.  He reported being easily startled.  Regarding PTSD, the examiner documented the Veteran witnessed traumatic events in Vietnam and recurrent memories related to the trauma.  He had weekly nightmares, and avoided topics and things associated with Vietnam.  He reported he lost memory of several important events, and no longer enjoyed hunting or had an interest in guns.  When making friends, the Veteran did not let them get too close to him.  He further endorsed difficulty sleeping, irritability without anger outbursts, and difficulty concentrating.  He denied suicidal or homicidal ideation, as well as denied a history of violence.  The examiner reported the Veteran did not meet the criteria for a diagnosis of PTSD due to lack of symptomatology.  Instead, the Veteran appeared to be having a normal reaction to an abnormal event and did not appear to be experiencing clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A GAF of 56 was assigned, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  

At March 2011 appointment with Dr. HJ, the Veteran reported feeling a little better and his sleep had improved, although he still had nightmares and flashbacks.  The Veteran was maintaining at work, but sometimes had problems focusing, concentrating, and finishing jobs.  Mental status examination showed the Veteran to be dull with a constricted affect, and he continued to feel anxious.  The Veteran was "about the same" in July 2011, and had a flat affect.  

In a June 2011 statement, the Veteran wrote that he had nightmares, flashbacks, and dreams of being back in Vietnam.  He reported being hyper vigilant, and isolating himself from family and friends for periods of time.  He described how he avoided crowds, and would get angry and his family members for no reason. 

A July 2011 treatment note from Dr. HJ documented the Veteran continued to have avoidant behavior and flashbacks and nightmares when exposed to a trigger.  Mental status examination showed the Veteran to have a dull, flat affect.  At a November 2011 appointment with Dr. HJ, the Veteran was disheveled and unkempt, and reported that he had decreased energy.  He also said that medication was helping and that he no longer cried like he used to.  He did not socialize except with his immediate family.  

In a January 2012 statement, the Veteran wrote that he was still having flashbacks, nightmares, fits of anger, restlessness, depression, hypervigilance, and distrust of others.  He reported he would have extended periods where he would isolate himself from his wife and family.  He had lost interest in things that he used to enjoy, and had no friends or hobbies.  He reported difficulty at work with concentration and focusing.  He said he was afraid to retire because work kept his mind occupied.  

The Veteran underwent a VA PTSD examination in March 2012.  Socially, the Veteran reported that he had acquaintances but not friends.  He was married with adult children and grandchildren.  He described his relationship with his wife as cordial but he often isolated himself from her.  He was currently working as a forklift operator.  The examiner documented current symptoms of suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory moss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals which interfered with routine activities.  The examiner then opined that the Veteran's PTSD symptoms produced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.

February, May, and September 2012 treatment records from Dr. HJ documented the Veteran had ongoing marital problems, and the Veteran reported he had significant difficulty communicating with his wife.  He reported ongoing flashbacks, irritation, and some crying spells.  He reported that his family all lived in separate rooms and ignored each other.  The Veteran reported that he did not go anywhere or have any friends.  Mental status examination showed the Veteran to have a constricted affect.  He denied auditory or visual hallucinations, and he had no suicidal or homicidal ideations.  

A December 2012 treatment note from Dr. HJ documented the Veteran did not have friends, and that his relationship with his wife had no intimacy.  On examination, the Veteran had a constricted affect.  He denied hallucinations, and suicidal or homicidal ideations.  He continued to be depressed and anxious.  Dr. HJ increased his medication dosage.

In his July 2013 notice of disagreement, the Veteran argued that his PTSD symptoms warranted a 70 or 100 percent rating.  He further argued that the reports of his private psychiatrist noting more severe symptoms should be afforded more weight than the March 2012 VA examination.

At May and August 2013 appointments with Dr. HJ, the Veteran reported that he continued to work but his focus and concentration was not the same.  He was also feeling more irritated and said he did not know how much longer he could continue to work.  Dr. HJ noted that the Veteran's relationship with his wife was improving slightly and he had been less irritable.  The Veteran continued to have flashbacks and nightmares, and was withdrawn with other people.  Upon examination, the Veteran maintained good eye contact and had no psychosis or delusions.  He continued to report anxiety and depression.  

In his December 2014 substantive appeal, the Veteran wrote that he had continuous depression and panic attacks that kept him from leaving the house other than to go to work.  He reported that his relationship with his wife had declined to the point that she was filing for separation, and argued he should have been given an initial rating of 70 percent or higher.

December 2014 treatment records from the Center for Emotional Health (CEH) document that the Veteran reported night terrors 4 times a week with increased heart rate, anxiety, and sweating.  He reported having difficulty in large crowds, and avoiding social activities all together.  He reported suicidal thoughts at times but never any plans or intent.  He denied current suicidal ideation.  He reported that his wife had moved out of the home, and that he was living with his son and his son's family.  The Veteran was going through a divorce, and attributed his marital problems to his PTSD symptoms.  Upon examination the Veteran made good eye contact and was well-groomed.  His affect was depressed and tearful, his speech was normal, and his thought process was goal directed and logical.  His judgment and insight were fair to good.  The examiner assigned a GAF of 32, which contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A January 2015 private medical record documented the Veteran complained of symptoms of nightmares, impaired sleep, hypervigilance, exaggerated startle response, feelings of detachment from others, decreased interest in activities, and depression.  Upon examination the Veteran was casually dressed and fairly groomed, with good eye contact.  His speech was non-pressured and his mood was fair.  His affect was full range and his thoughts were well organized.  There were not hallucinations or suicidal or homicidal ideations.  His insight and judgment were fair.  A GAF of 32 was assigned, which contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In an October 2015 statement, the Veteran wrote that he was having increased daily panic attacks, more nightmares, and less sleep.  He wrote he was so depressed he hardly left the house.  He reported fits of anger, and that he did not get along with anyone.  His relationship with his wife had further deteriorated.  

A partially completed VA disability benefits questionnaire (DBQ) was received in September 2015.  That DBQ documented the Veteran had more than one mental disorder diagnosed.  His symptom of being unable to enjoy activities was attributed to depression, shaking and chest pain were attributed to anxiety, and flashbacks and nightmares were attributed to PTSD.  The medical doctor completing the DBQ wrote that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

In October 2015 the Veteran filed an application for increased compensation based on unemployability.  He reported that due to his PTSD, panic disorder, and depression he became unable to work as of September 2014, and that the date he last worked full time was July 2014. 

The Veteran underwent a review PTSD examination in April 2016.  The examiner only diagnosed PTSD, and opined that PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  At that time the Veteran reported increasing social isolation and decreased interest in attending family events.  He had separated from his wife and was living alone since December 2015.  He reported that he retired from work in 2014 and although he did not miss any work due to PTSD, he said he retired due to difficulties concentrating and short-term memory problems.  The Veteran described significant feelings of depression for 5 days over the past month, with feelings of hopelessness, but no suicidal or homicidal ideation.  He reported 1 panic attack over the past month.  He continued to endorse sleep disturbance, and difficulty remembering things like people's names.  He had decreased interest in spending time with his family and being around people in general.  He said before he and his wife separated, he would get irritable over little things, and that this led to their divorce.  The Veteran also had symptoms of hypervigilance, ease of startle, and difficulty concentrating.  The examiner explained that while the Veteran reported depressive symptoms and panic attacks, his symptoms were not to a degree that would warrant a separate mental health diagnosis.  Rather, the examiner explained those symptoms were included in his overall PTSD diagnosis.

The Veteran remarried in July 2017, per a November VA Declaration of Status of Dependents.

Based on the foregoing, the Board finds that the Veteran's PTSD symptoms have more nearly approximated the 70 percent rating criteria for the entire period on appeal.  The record demonstrates that for the entire period on appeal, the Veteran was had occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.  This impairment is due to reported symptoms of suicidal ideation, obsessional rituals that interfere with routine activities, near-continuous panic or depression, neglect of personal appearance, and inability to establish and maintain effective relationships.  See December 2014 private medical record (noting occasional suicidal thoughts); March 2012 VA examination (documenting obsessional rituals); December 2014 substantive appeal (reporting continuous panic and depression, and lack of effective relationships); 2011 records from Dr. HJ (documenting the Veteran was unkempt).  The Veteran's symptoms of occasional flattened affect, panic attacks and crying spells, depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory loss of names, forgetting to complete tasks, impaired long and short term memory, occasional circumlocutory speech are expressly contemplated by the 30 and 50 percent rating criteria for PTSD.  The Board has considered the statements of the December 2004 treatment provider indicating the Veteran may be underreporting his symptoms, and finds this is consistent with the Board's assignment of a higher 70 percent evaluation.  The Board agrees that the findings of the Veteran's private psychologists should take precedence over the findings of the March 2012 and April 2016 VA examiners as it pertains to social and occupational impairment.  The Veteran's private treatment providers had the benefit of observing the Veteran's symptoms over a longer period of time.  Thus, the Board finds that the Veteran's PSTD symptoms more nearly approximate the 70 percent rating criteria.  

The Board does not find, however, that the Veteran's PTSD has caused total occupational and social impairment due to symptoms of a severity contemplated by the 100 percent rating criteria.  First, the record does not demonstrate total occupational impairment.  The Veteran reported that he became too disabled to work due to PTSD, depression, and panic disorder in September 2014.  Prior to that time the Veteran had worked full-time and reported he did not lose any time from work due to his PTSD symptoms.  See April 2016 VA examination.  The Veteran continued to work full-time without missing work due to PTSD until he retired in July 2014.  The Veteran also reported that he actually felt better when working and keeping busy.  See January 2012 statement from the Veteran.  Further, while the Veteran reported difficulty concentrating and finishing jobs as early as 2011, he nevertheless worked full time until 2014.  In December 2014, the Veteran wrote that although he was experiencing continuous depression and panic; he was nevertheless able to go to work.  The Board notes there appears to be some discrepancy in the record as to when the Veteran stopped working, as he reported retiring in July 2014 but in his December 2014 substantive appeal he reported that he continued to go to work.  While the Veteran reported that he stopped working due to increasing memory and concentration problems, the objective medical evidence does not reflect symptoms of such a severity that would result in total occupational impairment.  Following July 2014, the September 2015 DBQ and the April 2016 examination reports do not reflect total occupational impairment.  Also, the only example given by the Veteran with regard to specific memory impairment was forgetting names and to complete jobs, yet at no point did the Veteran miss any work nor is there evidence of any negative employment action taken as a result of his symptoms other than his decision to retire early.  The Board finds the lack of time missed from work and objective medical findings to be more probative than the Veteran's lay testimony on the issue of whether he is totally occupationally impaired due to PTSD.  In sum, the Board finds that the evidence of record does not demonstrate that PTSD caused total occupational impairment at any point during the appeal period.

Furthermore, even if the Veteran were found to be totally occupationally impaired, the evidence does not demonstrate total social impairment.  Although the Veteran was unable to establish and maintain effective relationships as evidenced by his poor relationship with his wife and tendency to isolate from his family, the record does not support a finding of total social impairment.  Notably, the Veteran maintained some degree of contact with his family, and also remarried in 2017.  See November 2011 Dr. HJ record (noting the Veteran only socialized with his immediate family); January 2012 statement from Veteran (noting extended periods of isolation from family); May and August 2013 Dr. HJ records (noting improvement in relationship with wife); November 2017 Declaration of Status of Dependents (documenting the Veteran had remarried).  

Overall, the Veteran's symptomatology is not severe to the degree contemplated by the 100 percent criteria.  Most of the Veteran's symptoms are expressly contemplated by rating criteria less than 100 percent.  The Veteran was regularly fully oriented, he had no hallucinations or delusions, and there was no documented thought process impairment.  The Veteran did not exhibit grossly inappropriate behavior, nor did was he in persistent danger of hurting himself or others.  

The Board acknowledges that in February 2011 the Veteran was assigned a GAF of 45 indicative of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Veteran did demonstrate significant social impairment, the Veteran was employed full time.  Additionally, at the time the GAF of 45 was assigned the Veteran was also assessed as having fair insight and judgment, without hallucinations or delusions.  The Veteran was also assigned a GAF of 32 in December 2014 and January 2015, indicative of some impairment in reality testing or communication or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  At that time the Veteran was going through a divorce and having occasional suicidal thoughts; however on examination his speech and thought process were normal, and his judgment and insight were fair to good.  The Board does not find that the GAF score of 32 with accompanying symptomatology at the time of the December 2014 appointment is consistent with the 100 percent rating criteria.  In conclusion, the Veteran's PTSD has more nearly approximated the 70 percent rating criteria for the entire period on appeal.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. 4.16(b) (2017).  A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

In this case, the Veteran's only service-connected disability is PTSD, which as a result of this decision meets the schedular requirement for a TDIU due to at least one service-connected disability rated at least 60 percent or more.  The Board has already found that the Veteran's PTSD symptoms do not cause total occupational impairment.  For the same reasons, the Board also finds that the Veteran is not unable to follow or maintain a substantially gainful occupation due to PTSD alone.  The only reported symptoms that interfered with the Veteran's ability to work were difficulties with concentration, memory, and completing tasks.  As noted, however, these symptoms began in 2011 and never resulted in the Veteran missing work prior to the time he retired in 2014.  The Board finds it significant the Veteran did not miss any work prior to his retirement despite reporting ongoing symptoms of memory and concentration problems.  There is no objective medical evidence of record indicating the Veteran is unable to work due to his PTSD symptoms, with the exception of the low GAF scores previously addressed, and inability to work is only listed as an example of symptom severity associated with that GAF score and not a definitive finding of inability to work.  In sum, the Board does not find that the evidence of record warrants the assignment of a TDIU in this Veteran's case.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted.

Entitlement to a TDIU is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


